Per Curiam:
While we look upon this case as a close one, both upon the law and the facts, we think that the question of the defendant’s negligence cannot be disposed of as one of law. Hor do we think that, considering the sharp conflict of evidence, and the serious questions of credibility which arose upon the trial, we should be justified in setting aside the verdict of the jury as against the weight of evidence. The judgment and order should be affirmed, with costs. Present — Jenks, P. J., Burr, Carr, Rich and Putnam, JJ. Judgment and order unanimously affirmed, with costs.